             Case 2:20-cv-01085-KJM-AC Document 5 Filed 07/22/20 Page 1 of 5

 1
     Rafael Carrillo, Esq. (SBN 289288)
 2   ralph@carrillo2.com
     CARRILLO LAW CENTER, APC
 3   333 E. Channel Street, 1st Floor
     Stockton, CA 95202
 4   Telephone:     (209) 900-2100
     Facsimile:     (209) 748-4972
 5
     Attorney for Plaintiff,
 6   MA DE LOURDES RUELAS
 7
     Law Offices of
 8   MATHENY SEARS LINKERT & JAIME LLP
     MATTHEW C. JAIME (SBN 140340)
 9   SARAH M. WOOLSTON (SBN 320510)
     3638 American River Drive
10   Sacramento, California 95864
     Telephone:   (916) 978-3434
11   Facsimile:   (916) 978-3430
     mjaime@mathenysears.com
12
     Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
13

14
                                     UNITED STATES DISTRICT COURT

15                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
16

17
     MA DE LOURDES RUELAS,                           Case No. 2:20-cv-01085-KJM-AC
18                      Plaintiff,                   (SAN JOAQUIN SUPERIOR CASE NO:
19
                                                     STK-CV-UPI-2019-5162)
                   v.
20
     COSTCO WHOLESALE CORPORATION,                   STIPULATION TO REMAND REMOVED
                                                     ACTION
21   and DOES 1-10, inclusive,
22                      Defendant.
23

24

25          IT IS HEREBY STIPULATED by and between MA DE LOURDES RUELAS
26   (“Plaintiff”) and Defendant COSTCO WHOLESALE CORPORATION (“Defendant” or
27
     “Costco”), by and through their counsel of record, as follows:
28
     ///

     ///


                                                    -1-
             Case 2:20-cv-01085-KJM-AC Document 5 Filed 07/22/20 Page 2 of 5
                                                I.      RECITALS
 1

 2          1.      Whereas, Plaintiff MA DE LOURDES RUELAS filed a Complaint on March 9,

 3   2020 against Defendant COSTCO WHOLESALE CORPORATION, in the Superior Court of
 4
     California, County of San Joaquin.
 5
            2.      Whereas, Defendant answered on May 28, 2020 in the Superior Court of California,
 6

 7
     County of San Joaquin.

 8          3.      Whereas, Plaintiff’s damages at the time of removal were in excess of $75,000.00
 9   on April 30, 2020 in her Statement of Damages.
10
            4.      Whereas, on May 29, 2020, Defendant Costco removed this matter to the United
11
     States District Court for the Eastern District of California pursuant to 28 U.S.C. §§ 1441(b) and
12

13   1446(b)(3) based on diversity jurisdiction because the amount of controversy exceeded $75,000.00

14   and the parties were completely diverse.
15
            5.      Whereas, Plaintiff now confirms her damages, in any form, shall not and will not,
16
     under any circumstance, exceed $75,000.00.
17
                                          II.    STIPULATIONS
18

19          1.      The parties stipulate that because Plaintiff’s damages shall never under any

20   circumstance exceed $75,000.00, this court no longer has subject matter jurisdiction of Plaintiff’s
21
     civil action as this case does not meet the minimum amount in controversy.
22
            2.      The parties further stipulate, pursuant to 28 U.S.C. §1447(c), to the remand of
23

24
     Plaintiff’s civil action to the Stanislaus County Superior Court.

25          3.      Plaintiff hereby agrees and stipulates that her damages, resulting from the alleged
26   incident that occurred on defendant’s premises on or about April 24, 2017, that are the subject of
27
     the within action (formerly SAN JOAQUIN SUPERIOR CASE NO: STK-CV-UPI-2019-5162)
28
     (hereinafter “the litigation”), are hereby capped at $74,999.99.




                                                     -2-
              Case 2:20-cv-01085-KJM-AC Document 5 Filed 07/22/20 Page 3 of 5
             4.      Plaintiff hereby agrees and stipulates that if her damages should exceed
 1

 2   $74,999.99, she hereby waives the right to claim such damages as a result of the litigation.

 3           5.      Plaintiff hereby agrees and stipulates that her recovery of damages in the litigation,
 4
     including but not limited to economic damages and non-economic damages, are hereby capped at
 5
     $74,999.99.
 6

 7
             6.      Plaintiff hereby agrees and stipulates that if her recovery of damages in the

 8   litigation should exceed $74,999.99, either by verdict or other means, she hereby waives the right
 9   to recover any such damages in excess of $74,999.99.
10
             7.      Plaintiff hereby agrees and stipulates that should any award or judgment be
11
     rendered or entered against defendant with damages in excess of $74,999.99, she will execute any
12

13   necessary documents to reduce such award or judgment to $74,999.99 in damages, and will not

14   execute on any award or judgment in excess of $74,999.99 in damages. The damages cap is
15
     inclusive of any costs and fees, including attorney fees.
16
             8.      The parties hereby agree that because the amount in controversy in this matter does
17
     not exceed $75,000, that this court no longer possesses subject matter jurisdiction.
18

19           9.      The parties further agree that in light of their agreement to cap Plaintiff’s damages

20   at $74,999.99, the matter should be remanded to the SAN JOAQUIN SUPERIOR CASE NO:
21
     STK-CV-UPI-2019-5162, because the amount in controversy will never exceed $75,000.00.
22
             10.     WHEREFORE, based on the foregoing the parties hereby stipulate and agree that
23

24
     the case be REMANDED to the SAN JOAQUIN SUPERIOR CASE NO: STK-CV-UPI-2019-

25   5162.
26           ///
27
             ///
28
             ///




                                                     -3-
             Case 2:20-cv-01085-KJM-AC Document 5 Filed 07/22/20 Page 4 of 5
            11.     The parties stipulate and request that an Order be issued in accordance with this
 1

 2   Stipulation.

 3
     DATED: June____, 2020                               CARRILLO LAW CENTER, APC
 4

 5
                                                         ___________________________________
 6                                                       Rafael Carrillo
                                                         Attorney for Plaintiff,
 7
                                                         MA DE LOURDES RUELAS
 8

 9   DATED: June___, 2020                                MATHENY SEARS LINKERT JAIME,
10
                                                         LLP

11                                                       ___________________________________
                                                         Matthew Jaime
12                                                       Attorney for Defendant
13
                                                         COSTCO WHOLESALE CORPORATION

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -4-
            Case 2:20-cv-01085-KJM-AC Document 5 Filed 07/22/20 Page 5 of 5

 1

 2
                                             ORDER
 3

 4
           GOOD CAUSE APPEARING, the Court orders as follows:
 5
           1. The Parties’ Stipulation to Remand Removed Action is approved.
 6
           2. Eastern District of California case number 2:20-cv-01085-KJM-AC, RUELAS v.
 7

 8            COSTCO, is remanded to San Joaquin County Superior Court.

 9         IT IS SO ORDERED.
10
     DATED: July 21, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               -5-
